Exhibit 10(i).1







AMENDED SCHEDULE OF EXECUTIVE OFFICERS WHO HAVE EXECUTED A POST-TERMINATION
AGREEMENT AND COVENANT NOT TO COMPETE IN THE FORM FILED AS EXHIBIT 10(p) TO THE
ANNUAL REPORT ON FORM 10-K OF THE COMPANY FOR THE FISCAL YEAR ENDED JANUARY 31,
2011 (this "Amended Schedule")


This Amended Schedule amends the Schedule of Executive Officers Who Have
Executed a Post-Termination Agreement and Covenant Not to Compete that followed
the form of Post-Termination Agreement and Covenant Not to Compete originally
filed by Wal-Mart Stores, Inc. as Exhibit 10(p) to its Annual Report on Form
10-K for the year ended January 31, 2011, as filed on March 30, 2011 (the "Form
Agreement") and which is incorporated by reference as Exhibit 10(i) into
Wal-Mart Stores, Inc.'s Annual Report on Form 10-K for the year ended January
31, 2016 to which this Amended Schedule is an exhibit. This Amended Schedule is
included pursuant to Instruction 2 of Item 601(a) of Regulation S-K for the
purpose of setting forth the details in which the specific agreements executed
in the form of the Form Agreement differ from the Form Agreement, in particular
to set forth the persons who, with Wal-Mart Stores, Inc., were parties to
Post-Termination Agreements and Covenants Not to Compete in such form as of
January 31, 2016.


 
Executive Officer Who is a Party to such a Post-Termination Agreement and
Covenant Not to Compete
Date of Agreement
Value of Restricted Stock Award Granted in Connection with Agreement
 
 
Neil M. Ashe
January 16, 2012
Not Applicable
 
 
Daniel J. Bartlett
May 16, 2013
Not Applicable
 
 
M. Brett Biggs
September 21, 2010
$500,000
 
 
Rosalind G. Brewer
March 23, 2010
Not Applicable
 
 
Gregory Foran
July 23, 2014
Not Applicable
 
 
Rollin L. Ford
January 19, 2010
$1,000,000
 
 
Jeffrey J. Gearhart
June 11, 2013
$1,500,000
 
 
C. Douglas McMillon
January 19, 2010
$2,000,000
 
 
Jacqueline P. Canney
June 26, 2015
Not Applicable
 
 
Steven P. Whaley
January 19, 2010
$300,000
 



In addition, certain terms of the Post-Termination Agreement and Covenant Not to
Compete, dated January 16, 2012, between Wal-Mart Stores, Inc. and Neil M. Ashe
differ from those of the Form Agreement as necessary to address certain laws of
the jurisdiction in which Mr. Ashe resides.




